DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 90-96) in the reply filed on 7/13/2022 is acknowledged.  The traversal is on the ground(s) that the method of coating a substrate (Group II) and the coated substrate (Group III) includes the water-based coating composition of Group I.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification and recognized divergent subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Claims 97-114 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/13/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119€ as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/585,034, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, US application ‘034 fails to disclose heat set onset temperature of claim 90.
It is noted that full support for elected claims 90-96 is found in PCT/US18/60142.  Therefore, the effective filing date of the instant application for prior art date purposes is 11/9/2018.

Claim Objections
Claims 90-93 are objected to because of the following reasons:
With respect to claim 90, 
line 5, the term “at least one polymer binder” is inconsistent with previous recitation “one or more polymer binders” and should therefore read as “the one or more polymer binders”,
line 6, the term “at least polymer binder” is inconsistent with previous recitation “one or more polymer binders” and should therefore read as “the one or more polymer binders”, and
last line, the term “at least one particle” is inconsistent with previous recitation “one or more particles” and should therefore read as “the one or more particles”.
With respect to claim 91, 
the term “at least one binder” (recited 5 times, lines 1-2, 3, 3-4, 5, and 5-6) is inconsistent with previous recitation “one or more polymer binders” (claim 90, line 2) and should therefore read as “the one or more polymer binders” and
the term “at least one particle” (recited twice, lines 7 and 7-8) is inconsistent with previous recitation “one or more particles” (claim 90, line 4) and should therefore read as “the one or more particles”.
With respect to claim 92, 
the term “at least one particle” is inconsistent with previous recitation “one or more particles” (claim 90, line 4) and should therefore read as “the one or more particles” and
the term “the talc particles” (recited twice, line 2 and 3) is inconsistent with previous recitation of “a talc” and should therefore read as “the talc”.
With respect to claim 93, line 1, the term “the talc particles” is inconsistent with previous recitation of “a talc” and should therefore read as “the talc”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 94 and 96 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 94, it is unclear whether the styrene-butadiene copolymer is part of the “one or more polymer binders” of claim 90.  
With respect to claim 96, line 4, the term “the coating” lacks antecedent basis.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 91, 92, and 95 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With respect to claim 91, 
lines 1-2, limiting the Tg of the polymer to “-50°C to 50°C” is outside the range claimed in claim 90, which requires that the Tg is less than 10°C,
line 3, limiting the Tg of the polymer to 0°C to 200°C” is outside the range claimed in claim 90, which requires that the Tg is less than 10°C, and
line 4, limiting the heat seal onset temperature of the polymer to “0°C to 200°C” is outside the range claim in claim 90, which requires that the heat seal onset temperature is less than 200°C.
With respect to claim 92, lines 2-3, limiting the particle to one having a median diameter of “0.5 μm to 5 μm” appears to be outside the claimed range required by claim 90, which limits the average particle to greater than 4 μm.
With respect to claim 95, if the styrene-butadiene copolymer is part of the “one or more polymer binders” of claim 90, then the Tg of “-30°C to 30°C” it outside the range of less than 10°C recited in line 5 of claim 90.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 90-93 are rejected under 35 U.S.C. 103 as being unpatentable over Kyminas (US 4,859,723).
With respect to claims 90-92, Kyminas discloses an aqueous coating composition comprising a film-forming polymer and a pigment material (abstract), wherein the polymer (i.e., polymer binder) is present in an amount of 10-40 wt % (col. 4, lines 2-6) and the pigment material is present in an amount of 20-60 wt % (col. 5, lines 66-68).  Kyminas discloses that the polymer binder has Tg of no greater than 20°C and that the pigment has particle size of less than 15 microns, such as a talc having particle size of 5 microns (col. 6, lines 24-40).  
Kyminas fails to disclose the heat seal onset temperature of the polymer binder.
Kyminas discloses that the melting point of the binder should be such so that the binder is readily deformable at the roof system temperatures (col. 3, lines 63-68) and teaches that the roof temperatures are in excess of 350°F (col. 3, lines 11-12), i.e., 177°C.  It is the examiner’s position that a polymer binder that is readily deformable at a temperature will also exhibit heat seal properties because both are related to chain movement and ultimately interdiffusion.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a polymer binder having a heat seat onset temperature of less than 200°C.
With respect to claim 93, Kyminas discloses that particularly suitable pigments include talc and mica, wherein the “platy” mica is especially useful (col. 6, lines 31-35).
Kyminas fails to disclose that the talc is platy and therefore has a lemllarity index of greater than 2.0.
However, given that play filler is useful in the coating composition, it would have been obvious to one of ordinary skill in the art to utilize a platy talc which would thereby have a lamellarity index of greater than 2.0.
With respect to claim 96, Kyminas discloses that the coating composition has a solids content of 50-75 wt % (col. 6, lines 49-50).
 
Claims 90-96 are rejected under 35 U.S.C. 103 as being unpatentable over Berube (US 6,441,080).
With respect to claims 90-93, Berube discloses an aqueous coating composition comprising a polymer and a filler with a plate-like structure (abstract), wherein the the solids content of the composition comprises 2.75-49.55 parts by weight tackifier resin, 5-24.5 parts by weight polymer (binder), and 0-17.5 parts by weight filler (col. 4, lines 35-46).  These amounts convert to 7-90 wt % polymer binder and 0-69 wt % filler.  Berube discloses that the polymer has Tg of -40 to 45°C (col. 7, lines 61-63), e.g., carboxylated styrene-butadiene copolymer having Tg of 6°C (col. 3, lines 48-55) and that other acrylic resins can be used instead (col. 3, lines 55-65).  The preferred filler is mica having average particle size of 32 μm (col. 4, lines 5-8) but also includes talc (col. 4, lines 9-11).
Berube fails to disclose the heat seal onset temperature of the polymer binder.
Even so, Berube discloses hat the binder has a Tg of -40 to 45°C (col. 7, lines 61-63) which is the temperature at which the polymer material softens due to the polymer chain movement.
Because of the relatively low Tg and because heat seal onset temperature requires movement of polymers chains to result in interdiffusion of chain and a “heat seal,” it would have been obvious to one of ordinary skill in the art to select a polymer with a heat seal onset temperature like claimed.
With respect to claims 94 and 95, Berube discloses that the polymer binder can be styrene-butadiene copolymer or other polymers (col. 3, lines 48-65).  
Berube does not explicitly disclose utilizing more than one polymer binder.
Even so, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  
Therefore, it would have been obvious to one of ordinary skill in the art to utilize more than one polymer binder, including styrene-butadiene copolymer having Tg of 6°C and another polymer.
	With respect to claim 96, Berube provides examples with a Tg of the coating of 22°C (col. 6, lines 51-55).  Also, an example includes solid content of 52 wt % (col. 5, lines 11-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn